      Case 3:21-cv-00676-LC-MJF Document 10 Filed 07/29/21 Page 1 of 2




                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

DARWIN RICHARD MELTON,

              Petitioner,

v.                                                 Case No. 3:21-cv-676-LC-MJF

ATTORNEY GENERAL, STATE OF
FLORIDA,

              Respondent.
                                          /

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated June 21, 2021. (Doc. 8). Petitioner was furnished a copy

of the Report and Recommendation and was afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1).       No

objections have been filed.

      Having considered the Report and Recommendation, I conclude that it should

be adopted.

      Accordingly, it is ORDERED:

      1.      The Magistrate Judge’s Report and Recommendation (Doc. 8), is

adopted and incorporated by reference in this Order.

                                   Page 1 of 2
      Case 3:21-cv-00676-LC-MJF Document 10 Filed 07/29/21 Page 2 of 2




      2.     This case is DISMISSED WITHOUT PREJUDICE for Petitioner’s

failure to prosecute and failure to comply with this court’s orders.

      3.     The clerk of the court shall close this case file and shall mail a copy of

this Order to Petitioner at his address of record and to the following address: 12300

S. Crow Road, Weber Falls, OK 74470.

      DONE AND ORDERED this 29th day of July, 2021.



                                 s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                     Page 2 of 2
